Exhibit 10.3
    


Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, FL  33409


January 17, 2019


June C. Campbell


Dear June:




On behalf of Ocwen Financial Corporation, we are very excited to confirm our
offer of employment to you as Executive Vice President, Chief Financial Officer
reporting to the Chief Executive Officer. You are scheduled to start on March 4,
2019 subject to satisfactory completion of all contingencies outlined in this
document. The details of your offer are set forth below.


Your compensation package will include a base salary of $425,000 annually, which
will be $16,346 payable bi-weekly. This position includes an incentive
compensation component with a target of $425,000 (actual payout based on
company, business unit and individual performance). You will be eligible to
receive incentive compensation beginning the 2019 service year. As an exempt
employee, you are ineligible for overtime. All compensation is subject to
applicable withholding taxes and deductions and is contingent upon your
continued employment.


If you resign your current position at General Electric prior to the payout of
your 2018 annual bonus, you will be eligible for a onetime bonus in the amount
of $250,000, payable no later than 45 days following your official start date.
In the event you resign from your position within the first twelve months
following the bonus payment date, you will be required to reimburse the company
for the total amount of that bonus.


In addition, and upon approval of the Compensation Committee of the Ocwen Board
of Directors, we anticipate that you will be awarded the following, which shall
be subject to the terms of Ocwen’s 2017 Performance Incentive Plan and the terms
of the applicable award agreements:


▪
$72,000 in Options to purchase Shares of Common Stock – Quantity and Exercise
Price to be based on the closing stock price on Grant Date (employment start
date) - One-third (1/3) of the Options shall vest on each of the first three
anniversaries of the Grant Date



▪
$53,000 in Restricted Stock Units (RSUs) - Quantity to be based on the closing
stock price on Grant Date (employment start date) - 1/3 of the RSUs shall vest
on each of the first three anniversaries of the Grant Date



▪
$125,000 in Performance Restricted Stock Units (Performance RSUs) – Quantity to
be based on the closing stock price on Grant Date (employment start date) - the
Performance RSUs subject to the grant will vest in accordance with both a
Time-Based Vesting Schedule and a Performance-Based Vesting Date. Under the
Time-Based Vesting Schedule, twenty-five percent (25%) of the Performance RSUs
will vest on each of the first, second, third and fourth anniversaries of the
Grant Date. Notwithstanding the foregoing, however, no portion of the
Performance RSUs shall be considered vested prior to the Performance-Based
Vesting Date. For these purposes, Performance-Based Vesting Date shall mean the
first trading day (if any) on or before the fourth anniversary of the Grant Date
on which the average of the closing stock price over a period of twenty (20)
consecutive trading days equals or exceeds double the closing stock price on the
Grant Date (employment start date).



As previously discussed, this position is contingent upon you relocating to West
Palm Beach or another location to be determined. When the location is determined
and the relocation occurs, the Company will pay the costs of relocating you in
accordance with the Company’s relocation policy. In the interim, until the
permanent location is determined and to accommodate a transition period of up to
six months (the “Relocation Transition Period”), the Company will reimburse you
for travel and housing expenses in accordance with the Company’s Renter
Relocation Policy and the relocation policy Addendum which has been provided to
you. The Relocation Transition Period may be extended beyond six months based on
business needs and approval from the Senior Vice President of Human Resources.


You will be eligible to participate in the Ocwen Benefits Program on the first
day of the month following completion of 30 days of continuous full-time
employment. The Benefits Program includes medical, dental, vision, group term
life, long term disability and accidental death and dismemberment, as well as
other voluntary benefits such as term life and dependent life. Eligibility for
the company’s 401(k) plan will begin after 30 days of service and company match
after one year of service. We have enclosed a current summary of benefits and an
insurance benefit booklet will be provided at the time of your enrollment.


Furthermore, to offset the cost of medical benefits from your start until Ocwen
Coverage begins, Ocwen will reimburse you the difference between the cost of
COBRA and your Ocwen withholdings from the first day of employment until the
Ocwen coverage begins.


This offer and your acceptance are not to be construed as creating an employment
contract for any definite period of time. In this regard, your employment is
at-will. This means that just as you are free to leave your employment at any
time, Ocwen reserves the right to terminate your employment at any time and for
any reason, with or without cause or notice.


This offer and your acceptance are contingent upon our Company completing a
satisfactory formal investigation of your background including a review of your
employment history, consumer credit report and criminal record as well as
speaking to your references and the executive assessment. This letter will also
confirm that we will initiate your background investigation immediately.


You will also receive a Pre-Dispute Agreement and an Employee Intellectual
Property Agreement for your execution through Adobe Sign. Please complete at
your earliest convenience and prior to your assigned start date. If you have any
questions, please contact Jose Sanz at jose.sanz@ocwen.com.


We are looking forward to having you work with us at Ocwen and are confident you
will find your role challenging and rewarding.


Sincerely,


/s/ Edward G. Moran
Edward G. Moran
Senior Vice President, Human Resources




